


EMPLOYEE CONFIDENTIAL
INFORMATION AND
NONCOMPETITION
AGREEMENT
This Employee Confidential Information and Noncompetition Agreement is made and
entered into on this 28th day of March, 2014, by and between Samir M. Zabaneh,
hereinafter "Employee," and Heartland Payment Systems, Inc., a Delaware
corporation (collectively with any and all current and future subsidiary and/or
affiliate companies, the "Company").
WHEREAS, Employee is a highly qualified individual who was recruited by the
Company for employment for this critical position; and
WHEREAS, Employee has established an employment relationship with the Company
and has received, and may continue to receive, certain benefits including stock
grants and options; and
WHEREAS, by reason of employment by the Company, Employee has received, and will
continue to receive, the value and advantage of confidential information and
special training and skills, and the expert knowledge and experience of the
contacts with other Company employees; and
NOW THEREFORE, in exchange for good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged, it is agreed as follows:
Section 1.     Scope of Agreement.
(a)    This contract is not a contract of employment for any particular term.
Employee's employment by the Company is at will, unless otherwise agreed by the
Company and Employee in writing.
(b)     Severance policies and procedures are as set forth in the Employee
Policy Manual of the Company; provided that in the event of a conflict between
this Agreement and the Employee Policy Manual, this Agreement shall govern.
Section 2.     Severance and Bonuses.
(a)     In consideration of the covenants by Employee contained below, in the
event of (i) a termination of Employee's employment by action of the Company
other than for Cause or Disability or (ii) Employee's resignation for Good
Reason, the Employee will receive (A) severance pay, in an amount equal to the
base salary (without regard to any reduction in base salary) that would have
been paid to Employee over the twelve (12) month period following the effective
date of Employee's termination of employment had Employee remained employed by
the Company during such period, which amount shall be paid during such twelve
(12) month period in accordance with the Company's regular payroll practices,
plus (B) Company-paid premiums for medical benefit coverage for such period,
plus (C) full and immediate vesting of the RSU award granted to the Employee
pursuant to the Offer Letter (as defined below). Medical benefit continuation
during such severance period shall be counted against the benefit continuation
period required under COBRA. The payments and benefits described in Subsections
(A), (B) and (C) are subject to the timely execution, delivery and non­
revocation of a valid release and waiver in a form reasonably acceptable to the
Company within thirty (30) days of the date of Employee's termination of
employment with the Company, which release and waiver shall be provided to
Employee promptly following the date of Employee's termination of




--------------------------------------------------------------------------------




employment. If Employee fails to execute a waiver and release or revokes such
waiver and release within this thirty (30) days period, Employee shall not be
entitled to receive any of the payments or benefits described in Subsections
(A), (B) or (C). For the avoidance of doubt, the payments and benefits described
in Subsections (A), (B) and (C) shall not commence until the waiver and release
becomes effective and the period of revocation has passed without revocation by
Employee. In the event this thirty (30) days period overlaps two (2) calendar
years, any amounts payable pursuant to Subsections (B) and (C) will be paid in
the later calendar year. The first payment of continued base salary as described
in Subsection (A) shall be made on the first payroll date on or following the
thirtieth (30th) day following Employee's termination of employment and shall
include any amounts attributable to the period of time between the date of
Employee's termination of employment with the Company and such first payment.
(b)     In the event of (i) a termination of Employee's employment by action of
the Company other than for Cause (ii) in the event of termination of Employee's
employment by death of Employee, or (iii) Employee's resignation for Good
Reason, Employee shall also be entitled to receive a pro rata portion (based on
the number of days of Employee's employment during the fiscal quarter in which
the Employee's employment is terminated) of any bonus payment that would have
been payable to him for that fiscal quarter if the Employee had been in the
employ of the Company for the full fiscal quarter. If the Employee's
compensation arrangement did not contemplate a bonus payable on a quarterly
basis, but instead contemplated a bonus paid on some longer fiscal period (such
as a half-year or full year), then the pro rata bonus shall be computed based on
the number of days of Employee's employment during such longer fiscal period in
which the Employee's employment is terminated and the amount of the bonus
payment that would have been payable to him for such longer fiscal period. No
bonus will be payable to the Employee with respect to any bonus period
commencing after the bonus period in which the Employee's employment terminated.
Notwithstanding anything to the contrary in this paragraph (b) or anything to
the contrary in Employee's offer letter dated March 4, 2014 (the "Offer
Letter"), in the event Employee is entitled to a payment under this paragraph
(b) during calendar year 2014 or calendar year 2015, Employee will be entitled
to receive any unpaid portion of the "guaranteed bonus" (as described in the
Offer Letter) otherwise payable to Employee for the year in which Employee's
termination occurs, and any payment made pursuant to this paragraph (b) shall
each be subject to the timely execution, delivery and non-revocation of a valid
release and waiver in a form reasonably acceptable to the Company within thirty
(30) days of the date of Employee's termination of employment with the Company.
If Employee fails to execute a waiver and release or revokes such waiver and
release within this thirty (30) day period, Employee shall not be entitled to
receive any unpaid portion of the "guaranteed bonus" (as described in the Offer
Letter) or any payment described in this paragraph (b). For the avoidance of
doubt, payment of the unpaid portion of the "guaranteed bonus" (as described in
the Offer Letter) and any payment described in this paragraph (b) shall not be
made until the waiver and release becomes effective and the period of revocation
has passed without revocation by Employee. In the event this thirty (30) day
period overlaps two (2) calendar years, any amounts payable will be paid in the
later calendar year.
(c)     Cause. "Cause" means:
(i)    The Employee has breached the provisions of Section 4, Section 5, Section
6, or Section 7 of this Agreement in any material respect;
(ii)The Employee has been convicted of, or plead guilty or no contest to, (A)
fraud, misappropriation or embezzlement in connection with the Company's
business, or (B) a felony, and has failed to submit a resignation in accordance
with Section 2(e) below; or
(iii)The Employee has breached his or her duties hereunder in any material
respect or willfully failed to perform his or her duties as an officer or
employee of the Company in any material respect, if such breach or failure has
not been cured within thirty (30) days after receipt of written notice from the
Company of such breach or failure. For purposes of this subsection 2(c)(iii),
the determination of




--------------------------------------------------------------------------------




"material respect" and "willfully failed to perform" shall be made by the
Company's Board of Directors in their reasonable discretion.
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for Cause pursuant to clause (i) above unless and until there shall
have been delivered to the Employee (A) a notice of termination and (B) a copy
of a resolution duly adopted by the Board of Directors of the Company finding
that, after reasonable notice to the Employee and an opportunity to be heard, in
the good faith opinion of the Board of Directors of the Company, the Employee
has engaged in conduct constituting Cause for termination hereunder.
(d)     Disability. "Disability" means any mental or physical condition that
renders the Employee unable to perform the essential functions of his position,
with or without reasonable accommodation, for a period in excess of six (6)
months.
(e)     Good Reason. "Good Reason" means the occurrence of one of the following
events: (i) material reduction in Employee's duties, title, authority or
responsibilities; or (ii) a material reduction in Employee's base salary or the
target annual bonus opportunity.
Notwithstanding the foregoing, Employee will not be deemed to have terminated
for Good Reason unless (A) Employee provides written notice to the Company of
the existence of one of the conditions described above within ninety (90) days
after Employee has knowledge of the initial existence of the condition, (B) the
Company fails to remedy the condition so identified within sixty (60) days after
receipt of such notice (if capable of correction.!.
(f)     If the Employee is ever convicted of, or pleads guilty or no contest to,
any felony offense, then the Employee shall immediately tender a resignation
from each and every position the Employee then holds with the Company (whether
as officer, director, employee, consultant or otherwise).
Section 3.    Employees' Acknowledgments.
(a)     The Employee understands and acknowledges that because of the
confidential and sensitive nature of the information to which the Employee will
have access during the course of his employment with the Company, any
unauthorized use, disclosure or misappropriation of such information will cause
irreparable damage to the Company.
(b)     The Employee acknowledges that the Company has expended considerable
resources to develop the confidential information and the relationships that the
Company enjoys with its customers, suppliers, employees, officers and other
agents, and these assets of the Company are critical to the business of the
Company. The Employee agrees that the restrictions set forth below are necessary
to prevent even the inadvertent disclosure of this confidential information or
the interference with these relationships and to protect the legitimate business
interests of the Company and are reasonable in scope and content.
Section 4.     Protection of Information.
(a)     The Employee hereby covenants with Company that, throughout the term of
his employment by the Company, Employee will serve Company's best interests
loyally and diligently. Throughout the course of employment by Company and
thereafter, Employee will not disclose to any person, firm, corporation or
entity (except when expressly authorized in writing by Company) any information
relating to Company's business, including, without limitation, merchant
application processing and credit underwriting software, merchant information
systems, sales compensation and sales force automation software and systems,
electronic payment transaction processing software, fraud and risk analysis
systems, human resources and time and attendance information systems and
software, payroll services information systems and payroll application
processing software, sales policy documents, marketing communications materials,
information relating to trade secrets, business methods, products, processes,
procedures, development or experimental projects, suppliers,




--------------------------------------------------------------------------------




customer lists or the needs of customers or prospective customers, clients,
etc., and will not use such information for his own purpose or for the purpose
of any person, firm, corporation or entity except the Company. Notwithstanding
the foregoing, the restrictions in this paragraph (a) shall not apply to any
information that has been published in a form generally available to the public
or is publicly available or has become public knowledge prior to the date
Employee proposes to disclose or use such information, provided however, that
Employee was not responsible for any public disclosure, public availability, or
public knowledge of the information.
(b)     Upon termination of his employment with the Company, the Employee shall
deliver promptly to the Company all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables,
calculations or copies thereof that relate in any way to the business, products,
practices or techniques of the Company, and all other property trade secrets and
confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his possession or
under his control.
Section 5.     Covenant Not to Compete
(a)     During the Restricted Period (as defined below), Employee will not (i)
directly or indirectly engage in any business or activity which markets, sells
or is developing products or services which compete with the products or
services marketed, sold or being developed by the Company at the time of such
termination (such business or activity being hereinafter sometimes called a
"Competing Business"), in any country, state, territory, region or other
geographic area, whether in the United States or otherwise, in which, at the
time the Employee becomes no longer employed by the Company, the Company
transacts business or sells or markets its products or services, whether such
engagement by the Employee shall be as an officer, principal, agent, director,
owner, employee, partner, affiliate, consultant or other participant in any
Competing Business, or (ii) assist others in engaging in any Competing Business
in any manner described in the foregoing clause (i).
(b)     The Employee understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business competitive to the business of the
Company, but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits in connection with the Company's
issuance of certain stock and stock options to the Employee as well as other
benefits to clearly justify such restrictions which, in any event (given his
education, skills and ability), the Employee does not believe would prevent him
from earning a living.
(c)     "Restricted Period" shall mean the period commencing on the date hereof
and ending on the last day of the twelfth (12th) full calendar month following
the Employee's termination for any reason whatsoever including but not limited
to involuntary termination (with or without Cause) and/or voluntary termination;
provided that the Restricted Period shall be extended by any amount of time that
the Employee has failed to comply with his promises contained in this Section 5
of this Agreement.
Section 6.     Non Solicitation.
(a)     During the period commencing on the date hereof and ending on the last
day of the twelfth (12th) full calendar month following the Employee's
termination for any reason whatsoever including but not limited to involuntary
termination (with or without Cause) and/or voluntary termination, Employee
hereby covenants that he will not, directly or indirectly, solicit, entice or
induce any Customer or Supplier (as defined below) of the Company to (i) become
a Customer or Supplier of any other person or entity engaged in any business
activity that competes with any




--------------------------------------------------------------------------------




business conducted by the Company at any time during the period of Employee's
employment with the Company, or any business planned by the Company at any time
during the period of Employee's employment with the Company or (ii) cease doing
business with the Company, and Employee agrees that he will not assist any
person or entity in taking any action described in the foregoing clauses (i) and
(ii). For purposes of this Section 6, (A) a "Customer" of the Company means any
person, corporation, partnership, trust, division, business unit, department or
agency which, at the time of termination or within one year prior thereto, shall
be or shall have been a customer, distributor or agent of the Company or shall
be or shall have been contacted by the Company for the purpose of soliciting it
to become a customer, distributor or agent of the Company; and (B) a "Supplier"
of the Company means any person, corporation, partnership, trust, division,
business unit, department or agency which, at the time of termination or within
one year prior thereto, shall be or shall have been a supplier, vendor,
manufacturer or developer for any product or service or significant component
used in any product or service of the Company.
(b)     During the period commencing on the date hereof and ending on the last
day of the twenty-fourth (24th) full calendar month following the Employee's
termination for any reason whatsoever, including but not limited to involuntary
termination (with or without Cause) and/or voluntary termination, the Employee
will not, directly or indirectly, induce other employees of the Company to
terminate their employment with the Company or engage in any Competing Business.
Section 7.     Company Right to Inventions.
The Employee shall promptly disclose, grant and assign ownership to the Company
for its sole use and benefit any and all inventions, improvements, technical
information and suggestions relating in any way to the business of the Company
(whether patentable or not), which he may develop, acquire, conceive or reduce
to practice while employed by the Company (whether or not during usual working
hours), together with all patent applications, letters patent, copyrights and
reissues thereof that may at any time be granted for or upon any such invention,
improvement or technical information. In connection therewith:
(a)     The Employee shall without charge, but at the expense of the Company,
promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be necessary or proper in
the opinion of the Company to vest title to any such inventions, improvements,
technical information, patent applications, patents, copyrights or reissues
thereof in the corporation and to enable it to obtain and maintain the entire
right and title thereto throughout the world; and
        
(b)     The Employee shall render to the Company at its expense (including a
reasonable payment for the time involved in case he is not then in its employ)
all such assistance as it may require in the prosecution of applications for
said patents, copyrights or reissues thereof, in the prosecution or defense of
interferences which may be declared involving any said applications, patents or
copyrights and in any litigation in which the Company may be involved relating
to any such patents, inventions, improvements or technical information.
Section 8.     Remedies; Survival.
(a)     The Employee acknowledges and understands that the provisions of this
Agreement are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law, and that the breach
or threatened breach of the provisions of this Agreement would cause the Company
irreparable harm. In the event of a breach or threatened breach by the Employee
of the provisions in Section 4, Section 5, Section 6, or Section 7 hereof, the
Company shall be entitled to but




--------------------------------------------------------------------------------




not limited to injunctive relief restraining him from such breach without
posting any bond. Nothing herein contained shall be construed as prohibiting the
Company from pursuing any other additional or alternative remedies available for
any breach or threatened breach of this Agreement, including but not limited to
monetary damages.
(b)     Notwithstanding anything contained in the Agreement to the contrary, the
provisions of Section 4, Section 5, Section 6, Section 7 and this Section 8,
shall survive the expiration or other termination of this Agreement or
employment of the Employee by the Company until by their terms, such provisions
are no longer operative.
Section 9.     Other Agreements: Prohibition Against Use of Trade Secrets of
Others.
(a)     Employee represents and warrants to the Company that except for
agreements set forth in Exhibit A attached hereto, if any, he is not a party to
any agreement or other arrangement with any other corporation, partnership or
entity relating to noncompetition with such entity or to non-disclosure of
confidential and proprietary information of such entity or to other matters
similar to the matters set forth in this Agreement.
(b)     Employee represents, warrants and agrees that he can and will perform
his duties for the Company without the unauthorized use of any confidential
and/or proprietary information of others.
Section 10.     General Provisions.
(a)     To the extent applicable, it is intended that this Agreement will be
exempt from or in compliance with the provisions of Section 409A of the Internal
Revenue Code ("Section 409A"). This Agreement will be interpreted in a manner
consistent with this intent. Notwithstanding any provision to the contrary in
this Agreement, to the extent required under 409A, if Employee is deemed on his
termination date to be a "specified employee" within the meaning of that term
under Section, then any payments and benefits under this Agreement that are
subject to Section 409A of the Code and paid by reason of a termination of
employment shall be made or provided on the later of (a) the payment date set
forth in this Agreement or (b) the date that is the earliest of (i) the
expiration of the six-month period measured from the date of Employee's
termination of employment or (ii) the date of Employees death (the "Delay
Period"). Payments and benefits subject to the Delay Period shall be paid or
provided to Employee without interest for such delay. For payments and benefits
that are to be paid or provided in connection with a termination of employment,
such terminations of employment shall refer to a "separation from service"
within the meaning of Section 409A. To the extent required to comply with
Section 409A, references to a "resignation," "termination," "termination of
employment'' or like terms throughout this Agreement shall be interpreted
consistent with the meaning of "separation from service" as defined in Section
409A. Each installment payment provided hereunder shall be considered a separate
payment for purposes of Section 409A. This Agreement may be amended (including
retroactively) by the Company with the intent to preserve exemption or
compliance with Section 409A.
(b)     This Agreement and any or all terms hereof may not be changed, waived,
discharged, or terminated orally, but only by way of an instrument in writing
executed by the Company and the Employee.
(c)     This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey without regard to legal principles pertaining to
conflict of laws.
(d)     It is the desire and intent of the parties hereto that the provisions of
this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each




--------------------------------------------------------------------------------




jurisdiction in which enforcement is sought. Accordingly, to the extent that a
restriction contained in this Agreement is more restrictive than permitted by
the laws of any jurisdiction where this Agreement may be subject to review and
interpretation, the terms of such restriction, for the purpose only of the
operation of such restriction in such jurisdiction, shall be the maximum
restriction allowed by the laws of such jurisdiction and such restriction shall
be deemed to have been revised accordingly herein.
(e)    Any suit, action or proceeding arising out of or relating to this
Agreement shall be brought only in the Superior Court in the County of Mercer,
New Jersey or the United States District Court for the District of New Jersey,
and Employee hereby agrees and consents to the personal and exclusive
jurisdiction of said courts over him or her as to all suits, actions and
proceedings arising out of or relating to this Agreement, and Employee further
waives any claim that such suit, action or proceeding is brought in an improper
or inconvenient forum.
(f)     If any portion of this Agreement shall be found to be invalid or
contrary to public policy, the same may be modified or stricken by a Court of
competent jurisdiction, to the extent necessary to allow the Court to enforce
such provision in a manner which is as consistent with the original intent of
the provision as possible. The striking or modification by the Court of any
provision shall not have the effect of invalidating the Agreement as a whole.
(g)     This Agreement constitutes the entire and exclusive agreement between
Employee and Company pertaining to the subject matter thereof, and supersedes
and replaces any and all earlier confidential information, invention and
noncompetition agreements between Company and Employee and representations and
understandings of the parties with respect thereto, without extinguishing
whatsoever rights heretofore acquired by Company under any previous agreements.
(h)     The Company may assign any of its rights under this Agreement to any
successor entity to the Company, including, but not limited to, any entity
formed by the Company to carry on the business of the Company.


[SIGNATURES APPEAR ON NEXT PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Agreement has been executed as aforesaid.


COMPANY:
HEARTLAND PAYMENT SYSTEMS, INC.


By: /S/ Charles Kallenbach                 
Name: Charles Kallenbach
Title: General Counsel and Chief Legal Officer




EMPLOYEE:




By: /S/ Samir M. Zabeneh                
Name: Samir M. Zabaneh




--------------------------------------------------------------------------------






EXHIBIT A
OTHER AGREEMENTS:
NONE




